Citation Nr: 0609091	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  99-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychotic disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to May 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to nonservice-
connected pension benefits, which appears to have denied 
previously in March 1999, is referred to the RO for 
appropriate action.


REMAND

In the veteran's initial application for benefits, he 
indicated that he had been treated at a U. S. Army hospital.  
It is unclear whether a request for hospital clinic records 
was included in the original request for his service medical 
records.  It is also unclear whether additional mental 
hygiene records are available.  An April 1982 psychiatric 
consultation includes a note to include that document in the 
veteran's health records, but that does not exclude the 
possibility that additional mental health records are 
available.  Additionally, that psychiatric consultation 
indicates that the veteran was in serious administrative 
trouble with his unit; therefore, his service personnel 
records should also be obtained to possibly illuminate 
further the veteran's mental health status during his 
military service.

The evidence of record also suggests that additional post-
service mental health records, identified in the record, may 
be available.  These records should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to request all 
available mental hygiene records 
concerning the veteran's psychiatric 
treatment in April 1982.  Also, request 
hospital clinic records for treatment or 
hospitalization of the veteran in April 
1982 at the U. S. Army Hospital in 
Frankfurt, Germany.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to request the 
veteran's service personnel records 
regarding any disciplinary or 
administrative actions or proceedings 
(including any medical board 
proceedings).  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  After securing any necessary release 
from the veteran, obtain records of 
psychiatric or other mental health 
treatment of the veteran at Eastside 
Mental Health Center in Birmingham, 
Alabama, from May 1982 to the present.  
(Possible address and phone number 129 
East Park Circle, Birmingham, Alabama 
35235, (205) 836-7283.)

4.  After securing any necessary release 
from the veteran, obtain records of 
psychiatric or other mental health 
treatment at Kilby Correctional Facility 
from approximately January to March 1987.  
(Possible address and phone number 
Alabama Department of Corrections, 301 S. 
Ripley Street, P.O. Box 301501, 
Montgomery, Alabama 36130-1501, (334) 
353-3883.)

5.  Provide a VA mental disorders 
examination to the veteran in order to 
assist in determining whether the veteran 
is entitled to service connection for his 
claimed psychotic disorder.  If possible, 
the examination should be scheduled with 
the examiner who reviewed the claims 
folder previously in May 2003 and 
examined the veteran at that time.

The claims folder, including the report 
of a May 2003 VA mental disorders 
examination, must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should advance an opinion as 
to (1) whether it is "more likely than 
not" (i.e., probability greater than 50 
percent); "at least as likely as not" 
(i.e., probability of 50 percent); or 
"less likely than not" (i.e., 
probability less than 50 percent) that 
any identified psychotic disorder was 
initially manifested during active 
service; otherwise originated during 
active service (from October 1981 to May 
1982), or within the one-year period 
thereafter (ending in May 1983) and (2) 
whether it is "more likely than not" 
(i.e., probability greater than 50 
percent); "at least as likely as not" 
(i.e., probability of 50 percent); or 
"less likely than not" (i.e., 
probability less than 50 percent) that 
any identified psychotic disorder is due 
to the use of drugs or alcohol.  A 
complete rationale should be provided for 
any opinions expressed.

6.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, if any, and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

